Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 8, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, and 6 of U.S. Patent No. 10685636. Although the claims at issue are not identical, they are not patentably distinct from each other because of the readily apparent sameness of the subject matter therein. 
Claims 1, 2, and 8-12 of the present application are made obvious by claim 2of the ‘636 patent.
Claim 3 of the present application is made obvious by claim 3 of the ‘636 patent.
Claim 4 of the present application is made obvious by claim 6 of the ‘636 patent.
Claim 7 of the present application is made obvious by claim 4 of the ‘636 patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10685636 in view of Jones (US 20010053228). See the rejection of claim 5 under section 103 below based on Jones which makes it readily apparent how Jones would be combined with claim 2 of the ‘636 patent to make the claimed invention of claim 5 obvious.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10685636 in view of Rast (US 20010046304). See the rejection of claim 7 under section 103 below based on Rast which makes it readily apparent how Rast would be combined with claim 2 of the ‘636 patent to make the claimed invention of claim 7 obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 1, 3, 6, and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada (20080159555) and Miller (US 20080025523).
Regarding claim 9, Asada teaches a user apparatus, comprising: noise reduction circuitry (noise reducing audio signal generation unit. Asada, [0064]); 20a user interface (mode switching button, Asada, [0087], [0116], [0121]); wherein, in use of the user apparatus: Docket No. 200735-00363 200735.00361/124069346v.124 a signal generated by at least one microphone of a listening device (headphone device, Asada, [0068]) in response to ambient noise (Asada, [0076]) is supplied to the noise reduction applies a noise reduction transfer function to the signal supplied thereto to generate a noise cancellation signal (noise cancelation filter, Asada, [0086]; based on transfer functions, Asada, [0170-0171]); and 5the noise cancellation signal is supplied to at least one loudspeaker of the listening device (noise reducing signal provided to driver, Asada, [0075]); and wherein the noise reduction transfer function applied by the noise reduction circuitry is user selectable or user adjustable by means of the user interface of the user apparatus (user can switch the mode which is different filter coefficients, Asada, [0084], [0087], [0114]; wherein the coefficients effectuate the transfer function, Asada, [0185]).
However, Asada does not explicitly teach the feature of a wireless interface configured to wirelessly couple the user apparatus to the listening device. 
Miller teaches a wireless noise canceling headset with earbuds (Miller, [0011-0014]) and it would have been obvious to one of ordinary skill in the art to connect the apparatus and headset of [0269] of Asada with a wireless connection as disclosed by Miller (Miller, [0011-0014]) since doing so is the use of a known technique to improve a similar system in the same way.
Asada does teach that the headphone may be connected to an audio signal transmission line which contains a noise reducing device section 20 and the audio signal transmission line is connected to the headphone jack or a portable music reproducing device (Asada, [0070]).
Claims 1 and 10-12 are each substantially similar to claim 9 and are rejected for the same reasons.
Regarding claim 3, Asada and Miller teach a host device according to claim 1, wherein the noise reduction transfer function 20applied by the noise reduction circuitry is user selectable from multiple available noise reduction transfer functions (Asada, [0084], [0087]).  
Regarding claim 6, Asada and Miller teach a host device according to claim 3, wherein the multiple available noise reduction 10transfer functions are suitable for use in respective ambient noise conditions (switched transfer functions correspond to different noise environments, Asada, [0257]).
Regarding claim 8, Asada and Miller teach 15a host device according to claim 1, wherein the host device comprises a portable communications apparatus (portable mobile communication device, Miller, [0011]).  


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada, Miller, and Simmons (US 20090061944).
Regarding claim 2, Asada and Miller teach a host device (noise canceling components and processing is in portable mobile communication device, Miller, [0011]) according to claim 1.
Although Asada and Miller do not teach the feature wherein the host device further comprises a user interface, and wherein the noise reduction transfer function applied by the noise reduction circuitry is user selectable or user adjustable by means of the user interface, Asada teaches an operating unit 25 with the mode switching button for the user to press (Asada, [0087]). Asada appears to be silent as to the location of the mode switching button in the system (i.e. whether it’s in the headphones, the cable, or the portable music device). Asada does teach that the noise reducing device section 20 is part of the audio cable connecting the headphones to the device (Asada, [0070]) and figure 1 of Asada is suggestive that the operating unit 25 containing the switch is associated with the noise reducing device section 20. 
Simmons teaches a handset with user adjustable audio processing settings (Simmons, [0010], [0030]) and it would have been obvious to one of ordinary skill in the art that the switching of Asada (Asada, [0087], [0116], [0121]) could be implemented on a wirelessly connected (Miller) cellphone (Simmons) since doing so is the use of a known technique to improve a similar system in the same way.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada, Miller, and Jones (US 20010053228).
Regarding claim 4, Asada and Miller teach a host device according to claim 3.
Although Asada and Miller do not explicitly teach the feature wherein the multiple available noise reduction transfer functions are suitable for use with respective models or classes of accessory device, Jones teaches a noise cancellation circuit (Jones, [0012]) wherein the transfer function can be adapted based on the model or type of headset (Jones, [0123-0124]) and it would have been obvious to one of ordinary skill in the art to include transfer functions for different headsets (Jones, [0123-0124])  instead of or in addition to transfer functions for different noise environments (Asada, [0257]) since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 5, Asada, Miller, and Jones teach a host device according to claim 4, wherein the host device is configured to identify 5an accessory device that is wirelessly coupled to the host device (wireless connection of Miller, [0011-0014]) and to select an appropriate noise reduction transfer function from the multiple available noise transfer functions (identify connected headset, Jones, [0123-0124]). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada, Miller, and Rast (US 20010046304).
Regarding claim 7, Asada and Miller teach a host device according to claim 1.
Although Asada and Miller do not explicitly teach the feature wherein the host device is configured to reduce a level of the noise cancellation signal in response to an external trigger, Rast teaches a headset which provides acoustic isolation by noise cancellation (Rast, [0013]) and the isolation can be decreased based on an external trigger such as a detection of a certain external sound (Rast, [0017-0018]) and it would have been obvious to one of ordinary skill in the art to decrease the noise cancelation of Asada when the user’s name or a doorbell is detected in the surrounding environment (Rast, [0018]) since doing so is the use of a known technique to improve a similar system in the same way.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651